Case: 21-51146     Document: 00516520248         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-51146
                                Summary Calendar                            FILED
                                                                     October 25, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Johnell Lewis Britton, Sr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CR-51-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Johnell Lewis Britton, Sr., appeals the 63-month sentence imposed
   following his guilty plea to possession of a firearm by a convicted felon. He
   argues that the district court committed a significant procedural error by
   imposing an above-guidelines sentence without providing fact-specific


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51146        Document: 00516520248         Page: 2       Date Filed: 10/25/2022




                                     No. 21-51146


   reasons. Because he did not object on this basis in district court, we review
   his challenge for plain error only. See United States v. Coto-Mendoza, 986 F.3d
   583, 585-86 (5th Cir.), cert. denied, 142 S. Ct. 207 (2021).
          At sentencing, district courts are required to state in open court the
   reasons for the sentence imposed, and courts should provide more
   explanation for a non-guidelines sentence. 18 U.S.C. § 3553(c); Rita v.
   United States, 551 U.S. 338, 356-57 (2007). Our examination of the record
   shows that the district court in this case considered the parties’ arguments
   and relevant information before determining that specific sentencing factors
   warranted an above-guidelines sentence. Thus, Britton fails to meet his
   burden of showing that the district court made a clear or obvious procedural
   error with respect to the adequacy of the sentencing court’s reasons
   supporting an above-guidelines sentence. See United States v. Diaz Sanchez,
   714 F.3d 289, 294 (5th Cir. 2013); United States v. Fraga, 704 F.3d 432, 439
   (5th Cir. 2013).
          Accordingly, the judgment of the district court is AFFIRMED.




                                          2